DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/14/21.
Applicant’s election without traverse of Group II in the reply filed on 10/14/21 is acknowledged.
Election was made without traverse in the reply filed on 10/14/21.
The amendment filed 10/14/21 affects the application 16/962,607 as follows:
1.      Claims 2-7, 11-14 have been amended. Claims 1, 8, 15 have been canceled. New claims 23-24 have been added. As a result of Applicant’s amendments all pending claims 2-7, 11-14, 16-24 read on the invention of Group II.  Claims 2-7, 11-14, 16-24, the invention of Group II are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 2-7, 11-14, 16-24 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 2-5, 11-14, 16-18, 21-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-8, 14-17 of copending U.S. Application No. 16/627,102. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/627,102 are drawn to a method for treating tumor, comprising administering isovaleryl spiramycin I to a subject; the tumor includes breast cancer, liver cancer, lung cancer, renal cancer, brain tumor, cervical cancer, prostate cancer, pancreatic cancer, esophageal cancer, gastric cancer, colon cancer, thyroid cancer, bladder cancer, malignant skin tumor, lymphoma or leukemia. The claims of the instant application are drawn to a method for treating and/or preventing diseases related to an mTOR pathway, comprising administering an effective amount of an mTOR inhibitor comprising one of carrimycin, isovalerylspiramycin I, isovalerylspiramycin Il and isovalerylspiramycin III, or a combination of two or three of isovalerylspiramycin I, isovalerylspiramycin II and isovalerylspiramycin III to a subject.  The instant claims are also drawn to the method treating and/or preventing diseases related to an mTOR pathway that includes breast cancer, liver cancer, lung cancer, gastric cancer and colon cancer. Therefore, it would have been obvious to administer the claimed compound or composition recited in Application No. 16/627,102 to treat the said cancers recited in the claims of the instant Application. It should be noted that the compound administered in the method of U.S. Application No. 16/627,102 is the same as the compound administered in Applicant’s method, and thus it should inherently have same effect of 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 11-14, 16-24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for treating diseases related to an mTOR pathway, comprising administering an effective amount of an mTOR inhibitor comprising one of carrimycin, isovalerylspiramycin I, isovalerylspiramycin Il and isovalerylspiramycin III, or a combination of two or three of isovalerylspiramycin I, isovalerylspiramycin II and isovalerylspiramycin III to a subject, it does not reasonably provide enablement for preventing said disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 

The nature of the invention: The instant invention pertains to a method for treating and/or preventing diseases related to an mTOR pathway, comprising administering an effective amount of an mTOR inhibitor comprising one of carrimycin, isovalerylspiramycin I, isovalerylspiramycin Il and isovalerylspiramycin III, or a combination of two or three of isovalerylspiramycin I, isovalerylspiramycin II and isovalerylspiramycin III to a subject. 
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method for treating and/or preventing diseases related to an mTOR pathway, comprising administering an effective amount of an mTOR inhibitor comprising one of carrimycin, isovalerylspiramycin I, isovalerylspiramycin Il and isovalerylspiramycin III, or a combination of two or three of isovalerylspiramycin I, isovalerylspiramycin II and isovalerylspiramycin III to a subject, which encompasses all said diseases and in any patient, individual or subject.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 unpredictable since one skilled in the art would recognize that the recitation encompasses preventing all or any of said diseases in any patient, individual or subject by administering the compound or composition to said patient, individual or subject, which are not known to have a single recognized cause.   Applicant claims are drawn to a method for preventing or treating said diseases comprising: administering, to an individual, the said compound or composition, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said diseases, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, a cancer such as prostate cancer is one of the most common types of cancer in men and is the second leading cause of death of males in the US. Diagnosis of prostate cancer is established when cancer cells are identified in prostate tissue obtained via biopsy. Treatment options for prostate cancer include observation, radiation therapy, surgery, hormone therapy, and chemotherapy.  Moreover, the cause of prostate cancer is unknown, but the cancer.  The risk (predisposing) factors for prostate cancer include advancing age, genetics (heredity), hormonal influences, and such environmental factors as toxins, chemicals, and industrial products. The chances of developing prostate cancer increase with age. Also, recent evidence has suggested that sexually transmitted infections are risk factors for developing prostate cancer. Men with a history of sexually transmitted infections have a 1.4 times greater chance of developing prostate cancer as compared men without this history. Although still unproven, environmental factors, such as cigarette smoking and diets that are high in saturated fat, seem 
That is, occurrence of prostate cancer which is characterized as being unpredictable, does not have a single recognized cause. Thus, prostate cancer is recognized as having many contributing factors.  The aforementioned are only a few of the factors that promote prostate cancer in patients or people.  
In fact, the Examiner directs Applicant’s attention to the reference by Neil Haldar (see PTO-892) which describes or points out prostate cancer cannot be prevented.
Applicant has not provided a description as to how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of said diseases which includes cancer (which is characterized as having many contributing factors and causes) in an individual, patient or subject by administering the specific composition or compound herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of cancer. 
clear and convincing evidence in sufficient support of the prevention of said diseases as recited in the instant claims.  As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing the recited diseases including cancer in any subject or patient as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed method with a reasonable expectation of success.  Therefore, the prevention of recited diseases by the said method is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  
Thus, the prevention of the recited diseases in any subject as recited in the instant claims, is not enabled by the instant disclosure.  Similarly, the prevention of diseases including Alzheimer disease, Parkinson, fibrosis, diabetes which are characterized as having many contributing factors, causes and risks such as inherency are also encompassed by the aforementioned rejection and thus not enabled.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 11, 16-18, 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al. (US 20110306571 A1) in view of Ma et al. (Curr Microbiol (2011) 62:16-20) and Valvezan et al. (Disease Models & Mechanisms (2014), 63-71).
Claim 11 is drawn to a method for treating and/or preventing diseases related to an mTOR pathway, comprising administering an effective amount of an mTOR inhibitor comprising one of carrimycin, isovalerylspiramycin I, isovalerylspiramycin Il and isovalerylspiramycin III, or a combination of two or three of isovalerylspiramycin I, isovalerylspiramycin II and isovalerylspiramycin III to a subject.
Rosin-Arbesfeld et al. disclose that a macrolide antibiotic can be used for the manufacture of a medicament for the treatment of a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer, and that the macrolide antibiotic can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof (see abstract). Furthermore, Rosin-Arbesfeld et al. disclose that they also provided pharmaceutical compositions and methods for the treatment of the said cancers and methods for treating, in a mammal, a cancer that expresses a mutated APC gene (see abstract).
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. is that Applicant administers one or more of isovaleryl spiramycin I, II and III which is a derivative of a spiramycin, to the mammal or subject. 

spiramycin (see abstract). Furthermore, Ma et al. disclose that BT is a bio-derivative of spiramyicn (SP), and that because SP has three components, i.e., SPI, SPII, and SPIII, BT also has three major components (see page 16, right col., 3rd paragraph). And, Ma et al. also disclose that 4”-isovalerylspiramycin I, II, and III are its major components (page 16, left col., last paragraph).
	Valvezan et al. disclose that truncating mutations in adenomatous polyposis coli (APC) are strongly linked to colorectal cancers (see abstract). Furthermore, Valvezan et al. disclose that they hypothesized that truncating Apc mutations should activate mTORC1 in vivo and that mTORC1 plays an important role in Apc mutant phenotypes (see abstract). Also, Valvezan et al. disclose that they found that mTORC1 is strongly activated in apc mutant zebrafish and in intestinal polyps in Apc mutant mice (see abstract). In addition, Valvezan et al. disclose that their findings suggest a new model of colorectal cancer pathogenesis in which mTORC1 is activated 
in parallel with Wnt/β-catenin signaling (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be an mTORC1 inhibitor (i.e.; a mTOR inhibitor).
It is obvious to use or administer a dosage in the range as that claimed by Applicant such as a dosage of the mTOR inhibitor of 2 or 100 mg/kg body weight/day for treating colorectal cancer as taught by Rosin-Arbesfeld et al. (see page 6, [0096]). Also, it is obvious to administer the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III 

Claims 2, 4, 5, 12-14, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al., Ma et al. and Valvezan et al. as applied in claim 11 above, and further in view of Vilar et al. (Mol Cancer Ther; 10(3), March 2011, 395-403).
Claim 2 is drawn to the method according to claim 11, wherein, the mTOR inhibitor is an allosteric inhibitor or a catalytic inhibitor of proteins in a PI3K/Akt/mTOR signaling pathway.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al. and Valvezan et al. is that Rosin-Arbesfeld et al., Ma et al. and Valvezan et al. do not explicitly disclose that the mTOR inhibitor is an allosteric inhibitor or a catalytic inhibitor of proteins in a PI3K/Akt/mTOR signaling pathway.
Vilar et al. disclose that PI3K-AKT-mTOR pathway has been involved in the pathogenesis of colorectal cancer (see page 398, right col., 2nd paragraph).  Furthermore, Vilar et al. disclose that mTOR is a serine/threonine kinase formed by two signaling complexes called mTORC1 and mTORC2 that contain common and specific partner proteins (page 396, left col., 2nd paragraph). Also, Vilar et al. disclose that mTOR is constituted by two complexes-mTOR complex 1 (mTORC1) and mTOR complex 2 (mTORC2) that have a very intricate network of feedback loops, protein partners, substrates, and regulators that are specific to each (see page st paragraph).  In addition, Vilar et al. disclose a depiction or figure of the PI3K-AKT-mTOR signaling pathway (see page 396, Figure 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and a cancer that expresses a mutated APC gene, and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives; and to also expect that the treatment would involve the inhibition of mTORC1 which is activated by Apc mutations which in turn is strongly linked to colorectal cancers, and thus expect that the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be an mTORC1 inhibitor (i.e.; a mTOR inhibitor), and also to expect that the mTOR inhibitor would a catalytic inhibitor of proteins such as mTOR which is a serine/threonine kinase, 4E-BP1 and S6K1 in a PI3K/Akt/mTOR signaling pathway which Vilar et al. disclose is involved in the pathogenesis of colorectal cancer.
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer in a subject such as colorectal cancer that expresses a mutated APC gene as taught by Rosin-Arbesfeld et al. and Vavezan et al. and in which mTORC1 is activated as taught by Vavezan et al., comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to 
It should be noted that it is obvious to expect that the treatment would involve the inhibition of 4E-binding protein 1 (4EBP1) and ribosomal S6 kinase 1 (S6K1) since the promotion of mTORC1 signaling can occur through the phosphorylation of eukaryotic initiation factor 4E-binding protein 1 (4EBP1) and ribosomal S6 kinase 1 (S6K1) which are the best-known downstream effectors of mTOR as taught by Vilar et al. (see page 396, left col., last full paragraph). Also, it should be noted that it is obvious to also to include in the composition and administer second active ingredient that comprises a drug for treating diseases related to an mTOR pathway the mTOR inhibitor based on factors such as the severity of the disease since it also has the same utility of being an mTOR inhibitor and thus would be expected to treat said disease

s 6, 7, 19, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al., Ma et al., Valvezan et al. and Vilar et al. as applied in claim 11 above, and further in view of Yates et al. (Acta Neuropathologica Communications 2013, 1:3, 1-13).
Claim 6 is drawn to the method according to claim 3, wherein, the mTOR inhibitor is the drug for treating Alzheimer disease that acts through an mTOR signaling pathway, and at least for inhibiting activation of one or more of PI3K protein, AKT protein, mTOR protein, S6K1 protein and 4EBP1 protein in a PI3K/Akt/mTOR signaling pathway.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al., Valvezan et al. and Vilar et al. is that Rosin-Arbesfeld et al., Ma et al., Valvezan et al. and Vilar et al. do not explicitly disclose treating Alzheimer disease, per se with the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic.
Yates et al. disclose that mTOR regulated genes are expressed in the frontal cortex of Alzheimer’s disease patients (see abstract). Furthermore, Yates et al. disclose that the mTOR signaling cascade are deregulated in the brain of Alzheimer’s disease patients well before the development of pathology (see abstract). Also, Yates et al. disclose that the dysfunction of the signaling pathways downstream of mTOR may represent a risk factor for Alzheimer’s disease and is independent of the ApoE status of the patients (see abstract). That is, Yates et al. disclose that dysfunction of the mTOR pathway is a risk factor for Alzheimer’s disease.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Rosin-Arbesfeld et al., Ma et al., Valvezan et al., Vilar et al. and Yates et al. to treat Alzheimer’s disease in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the 
One having ordinary skill in the art would have been motivated, in view of Rosin-Arbesfeld et al., Ma et al., Valvezan et al., Vilar et al. and Yates et al. to treat Alzheimer’s disease in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, because one of ordinary skill in the art would expect that one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor and would inhibit mTOR and thus its expression in the dysfunctional mTOR signaling pathway which is expressed in Alzheimer’s disease patients as taught by Yates and thus treat Alzheimer’s disease.
It should be noted that it is obvious to treat diseases such as diabetes which is a risk factor for Alzheimer’s disease (AD) and can elicit the various extracellular signals that can activate mTORC1, and especially since Yates et al. disclose that this disease is a cause and consequence of mTOR activation in the brain, and also since it is obvious to expect that the inhibition of mTOR by administering the said isovaleryl spiramycin compound(s) or composition would treat diseases such as diabetes which is a consequence of mTOR activation in the brain.

s 20, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosin-Arbesfeld et al., Ma et al., Valvezan et al. and Vilar et al. as applied in claim 11 above, and further in view of Gui et al. (PLoS ONE (2015) 10(9), 1-15).
Claim 20 is drawn to the method according to claim 18, wherein, the fibrosis comprises 
liver fibrosis, myocardial fibrosis, cardiovascular fibrosis, pulmonary fibrosis, pancreatic fibrosis, renal fibrosis or spleen fibrosis.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al., Ma et al., Valvezan et al. and Vilar et al. is that Rosin-Arbesfeld et al., Ma et al., Valvezan et al. and Vilar et al. do not explicitly disclose treating pulmonary fibrosis, per se with the one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic.
Gui et al. disclose investigating the mammalian target of rapamycin (mTOR) signaling pathway in pulmonary fibrosis in cell and animal models. Furthermore, Gui et al. disclose that mTOR overactivation in AECs and compromised autophagy in the lungs are involved in the pathogenesis of pulmonary fibrosis (see abstract). Also, Gui et al. disclose that the suppression of mTOR and enhancement of autophagy may be used for treatment of pulmonary fibrosis (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Rosin-Arbesfeld et al., Ma et al., Valvezan et al., Vilar et al. and Gui et al. to treat pulmonary fibrosis in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, because one of ordinary skill in the art would expect that one or more of isovaleryl spiramycin I, II and III such as the 
One having ordinary skill in the art would have been motivated, in view of Rosin-Arbesfeld et al., Ma et al., Valvezan et al., Vilar et al. and Gui et al. to treat pulmonary fibrosis in a subject comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, because one of ordinary skill in the art would expect that one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II and III of the Bitespiramycin (BT) antibiotic would be a mTOR inhibitor and would inhibit mTOR and thus its expression or overactivation in the mTOR signaling pathway or the abnormal mTOR pathway activation which plays a role in pulmonary fibrosis disease as taught by Gui et al. and thus treat pulmonary fibrosis disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623